PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Willix, Richard, W.
Application No. 15/732,954
Filed: 11 Jan 2018
For: BACKSTOP SUPPORT BRACKET
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO WITHDRAW HOLDING OF ABANDONMENT  UNDER 37 CFR 1.181 AND PETITION TO EXPEDITE UNDER 37 CFR 1.182,” filed November 9, 2021, which is treated as a petition to withdraw the holding of abandonment in the above-identified application and for expedited consideration under 37 CFR 1.182 of the above-identified petition under 37 CFR 1.181.

The petitions are GRANTED.

The petition under 37 CFR 1.182 is GRANTED to the extent that the petitions are hereby considered. Receipt of the fee under 37 CFR 1.17(f) is acknowledged.

The application was held abandoned for failure to timely submit a reply to the non-final Office action mailed March 1, 2021, which set a three (3)-month shortened statutory period for reply. A reply was received September 7, 2021 (certificate of mailing date September 1, 2021), with a three (3) month extension of time. On September 8, 2021, a Notice of Abandonment was mailed stating that the application is abandoned in view of the fact that no reply to the Office communication of March 1, 2021 was received.

Applicant asserts that a reply was timely filed. In support, applicant has submitted a copy of an amendment in response to the non-final Office action. The copy of the amendment and extension of time are accompanied by a certificate of mailing under 37 CFR 1.8 dated September 1, 2021 and signed by petitioner’s registered patent practitioner, Michael A. Heirl. Petitioner’s counsel, asserts in the petition that the reply was timely submitted.

37 CFR 1.8(a) states:

Except in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a set period of time will be considered as being timely filed if the procedure described in this section is followed. The actual date of receipt will be used for all other purposes. 

(1) Correspondence will be considered as being timely filed if:

(i) The correspondence is mailed or transmitted prior to expiration of the set period of time by being: 

(A) Addressed as set out in § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail; 

(B) Transmitted by facsimile to the Patent and Trademark Office in accordance with § 1.6(d); or

(C) Transmitted via the Office electronic filing system in accordance with § 1.6(a)(4); and

(ii) The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

As petitioner has provided convincing evidence that a reply was mailed to the USPTO in accordance with 37 CFR 1.8 on September 1, 2021, the showing of record is that a response was timely filed, and there is no abandonment in fact.

The application is being referred to Technology Center Art Unit 3631 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231

/DOUGLAS I WOOD/Attorney Advisor, OPET